19-11811-smb           Doc 655       Filed 12/12/19 Entered 12/12/19 16:57:12                     Main Document
                                                  Pg 1 of 13


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                            Debtors.1                           :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

              DECLARATION OF CRAIG E. JOHNSON OF PRIME CLERK LLC
            REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
           BALLOTS CAST ON THE THIRD AMENDED JOINT CHAPTER 11 PLAN
               OF FUSION CONNECT, INC., AND ITS SUBSIDIARY DEBTORS

           I, Craig E. Johnson, declare, under the penalty of perjury:

           1.       I am a Director, Solicitation and Public Securities at Prime Clerk LLC

 (“Prime Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,

 New York 10165. I am over the age of eighteen years and not a party to the above-captioned

 action. Unless otherwise noted, I have personal knowledge of the facts set forth herein.

           2.       I submit this Declaration with respect to the solicitation of votes and the tabulation

 of ballots cast on the Second Amended Joint Chapter 11 Plan of Fusion Connect, Inc., and its

 Subsidiary Debtors, dated November 8, 2019 [Docket No. 557] (as may be amended,

 supplemented, or modified from time to time, the “Plan”).2 Except as otherwise noted, all facts


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
     Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
     Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
     (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
     Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260); Fusion Telecom of Missouri,
     LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
     Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal executive office of the Debtors is located
     at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.

 2
     All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
     Disclosure Statement Order (as defined below).
19-11811-smb       Doc 655      Filed 12/12/19 Entered 12/12/19 16:57:12              Main Document
                                             Pg 2 of 13


 set forth herein are based on my personal knowledge, knowledge that I acquired from individuals

 under my supervision, and my review of relevant documents. I am authorized to submit this

 Declaration on behalf of Prime Clerk. If I were called to testify, I could and would testify

 competently as to the facts set forth herein.

        3.      This Court authorized Prime Clerk’s retention as the (a) claims and noticing agent

 to the Debtors pursuant to the Order Authorizing Debtor’s Retention and Appointment of Prime

 Clerk LLC as Claims and Noticing Agent Nunc Pro Tunc to the Commencement Date, dated

 June 6, 2019 [Docket No. 53] and (b) administrative advisor pursuant to the Order Authorizing

 Retention and Employment of Prime Clerk LLC as Administrative Agent for the Debtors Nunc Pro

 Tunc to Commencement Date, dated July 1, 2019 [Docket No. 132] (collectively, the “Retention

 Orders”). The Retention Orders authorize Prime Clerk to assist the Debtors with, among other

 things, the service of solicitation materials and tabulation of votes cast to accept or reject the Plan.

 Prime Clerk and its employees have considerable experience in soliciting and tabulating votes to

 accept or reject chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order (I) Approving Disclosure Statement and Notice of Disclosure

 Statement Hearing, (II) Establishing Solicitation and Voting Procedures, (III) Scheduling

 Confirmation Hearing, (IV) Approving Confirmation Objection Procedures and Notice of

 Confirmation Hearing, and (V) Granting Related Relief, dated October 7, 2019 [Docket No. 457]

 (the “Disclosure Statement Order”), the Court established procedures to solicit votes from and

 tabulate ballots submitted by Holders of Claims entitled to vote on the Plan (the “Solicitation

 Procedures”). Prime Clerk adhered to the Solicitation Procedures outlined in the Disclosure

 Statement Order and the Ballots, which were distributed to parties entitled to vote on the Plan. I

 supervised the solicitation and tabulation performed by Prime Clerk’s employees.


                                                    2
19-11811-smb      Doc 655      Filed 12/12/19 Entered 12/12/19 16:57:12             Main Document
                                            Pg 3 of 13


        5.      The Solicitation Procedures established September 24, 2019 as the date for

 determining which Holders of Claims in the Voting Classes are entitled to vote to accept or reject

 the Plan (the “Voting Record Date”). Pursuant to the Plan and the Solicitation Procedures, only

 Holders as of the Voting Record Date in the following Classes were entitled to vote to accept or

 reject the Plan (collectively, the “Voting Classes”):

                  Plan Class                          Class Description

                        3                                First Lien Claims

                       4                              Second Lien Claims

                       5                         General Unsecured Claims

        6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

 the Debtors’ advisors to identify the Holders entitled to vote in the Voting Classes as of the Voting

 Record Date and to coordinate the distribution of solicitation materials to these Holders. A detailed

 description of Prime Clerk’s distribution of solicitation materials is set forth in Prime Clerk’s

 Affidavit of Service which was filed with this Court on October 11, 2019 [Docket No. 474] and in

 the Affidavit of Service of Solicitation Materials and Affidavit of Supplemental Service of

 Solicitation Materials which were filed with this Court on October 18, 2019 [Docket No. 492] and

 November 14, 2019 [ Docket No. 574], respectively.

        7.      In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

 determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

 submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into

 Prime Clerk’s voting database, and processed in accordance with the Solicitation Procedures.

 To be included in the tabulation results as valid, a ballot must have been (a) properly completed

 pursuant to the Solicitation Procedures, (b) executed by the relevant Holder entitled to vote on the

 Plan (or such Holder’s authorized representative), (c) returned to Prime Clerk via an approved

                                                  3
19-11811-smb           Doc 655       Filed 12/12/19 Entered 12/12/19 16:57:12                      Main Document
                                                  Pg 4 of 13


 method of delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by

 4:00 p.m. (Eastern Time) on November 19, 2019 (the “Voting Deadline”).3

           8.       All valid ballots cast by Holders entitled to vote in the Voting Classes and received

 by Prime Clerk on or before the Voting Deadline (including in those instances where the Debtors

 provided limited extensions of the Voting Deadline) were tabulated pursuant to the Solicitation

 Procedures.

           9.       The final tabulation of votes cast by timely and properly completed ballots received

 by Prime Clerk and reported on a consolidated basis is attached hereto as Exhibit A.4

           10.      A report of all ballots excluded from the final tabulation prepared by Prime Clerk,

 and the reasons for exclusion of such ballots, is attached hereto as Exhibit B.



                                 [Remainder of Page Intentionally Left Blank]




 3
     In accordance with the Solicitation Procedures, the original Voting Deadline of 4:00 p.m. (prevailing Eastern Time)
     on November 4, 2019 was ultimately extended to 4:00 p.m. (prevailing Eastern Time) on November 19, 2019.
     [See Docket Nos. 514 and 559]. In accordance with the Solicitation Procedures, the Debtors further extended the
     Voting Deadline beyond November 19, 2019 for certain parties.
 4
     At the direction of Debtors’ counsel and pursuant to paragraph 20(b) of the Disclosure Statement Order, Prime
     Clerk treated eighteen (18) claims of Vincent Oddo (with the exception of Mr. Oddo’s Claim against Fusion BCHI
     Acquisition LLC) as disputed and tabulated the votes submitted by Mr. Oddo on account of each of those eighteen
     (18) claims in Class 5 (General Unsecured Claims) in the amount of $1.00 for voting purposes only. For the
     avoidance of doubt, Prime Clerk tabulated the vote on account of Mr. Oddo’s Class 5 claim against Fusion BCHI
     Acquisition LLC in the asserted amount of $3 million for voting purposes only.




                                                            4
19-11811-smb      Doc 655      Filed 12/12/19 Entered 12/12/19 16:57:12            Main Document
                                            Pg 5 of 13




        To the best of my knowledge, information and belief, I declare under penalty of perjury

 that the foregoing information concerning the distribution, submission, and tabulation of ballots in

 connection with the Plan is true and correct.



   New York, New York
   December 12, 2019                        �----                     ------
                                            Director of Global Corporate Actions
                                             Prime Clerk LLC




                                                  5
19-11811-smb   Doc 655   Filed 12/12/19 Entered 12/12/19 16:57:12   Main Document
                                      Pg 6 of 13


                                    Exhibit A
                              19-11811-smb     Doc 655            Filed 12/12/19 Entered 12/12/19 16:57:12                        Main Document
                                                                               Pg 7 of 13

                                                                           Fusion Connect, Inc, et al.
                                                                         Exhibit A ‐ Tabulation Summary



                                                                                            Number Accepting   Number Rejecting    AmountAccep ng     AmountRejec ng   Class Voting Result
  Debtor Name         Class                  Class Description                                    %                  %                   %                  %
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%               0%
                                                                                                    5                 0             $85,000,000.00         $0.00
Bircan Holdings LLC    4                     Second Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%               0%
                                                                                                    0                 1                  $0.00             $1.00
                       5                General Unsecured Claims                                                                                                             Rejects
                                                                                                   0%               100%                  0%               100%
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%               0%
   Fusion BCHI                                                                                      5                 0             $85,000,000.00         $0.00
                       4                     Second Lien Claims                                                                                                             Accepts
  Acquisition LLC                                                                                 100%               0%                  100%               0%
                                                                                                    2                 1              $2,235,420.94     $3,000,000.00
                       5                General Unsecured Claims                                                                                                             Rejects
                                                                                                  67%                33%                 43%                57%
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%               0%
Fusion CB Holdings                                                                                  5                 0             $85,000,000.00         $0.00
                       4                     Second Lien Claims                                                                                                             Accepts
        Inc                                                                                       100%               0%                  100%               0%
                                                                                                    1                 1               $516,242.71          $1.00
                       5                General Unsecured Claims                                                                                                             Rejects
                                                                                                 50.00%            50.00%              100.00%             0.00%
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%                0%
  Fusion Cloud                                                                                      5                 0             $85,000,000.00          $0.00
                       4                     Second Lien Claims                                                                                                             Accepts
  Company LLC                                                                                     100%               0%                  100%                0%
                                                                                                    9                 1               $445,283.60          $1.00
                       5                General Unsecured Claims                                                                                                            Accepts
                                                                                                 90.00%            10.00%               100.00%            0.00%
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%                0%
   Fusion Cloud                                                                                     5                 0             $85,000,000.00          $0.00
                       4                     Second Lien Claims                                                                                                             Accepts
   Services LLC                                                                                   100%               0%                  100%                0%
                                                                                                   34                 5             $26,368,071.32       $57,515.16
                       5                General Unsecured Claims                                                                                                            Accepts
                                                                                                 87.18%            12.82%               99.78%             0.22%
                                                                                                   111                0             $572,297,206.69        $0.00
                       3                      First Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%                0%
    Fusion
                                                                                                    5                 0             $85,000,000.00          $0.00
 Communications        4                     Second Lien Claims                                                                                                             Accepts
                                                                                                  100%               0%                  100%                0%
     LLC
                                                                                                    2                 2              $1,746,310.44         $51.00
                       5                General Unsecured Claims                                                                                                             Rejects
                                                                                                 50.00%            50.00%               100.00%            0.00%




                                                                                   Page 1 of 4
                             19-11811-smb     Doc 655            Filed 12/12/19 Entered 12/12/19 16:57:12                        Main Document
                                                                              Pg 8 of 13

                                                                          Fusion Connect, Inc, et al.
                                                                        Exhibit A ‐ Tabulation Summary



                                                                                           Number Accepting   Number Rejecting    AmountAccep ng     AmountRejec ng   Class Voting Result
  Debtor Name        Class                  Class Description                                    %                  %                   %                  %
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
                                                                                                   5                 0             $85,000,000.00         $0.00
Fusion Connect Inc    4                     Second Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
                                                                                                  37                 2               $606,973.39         $552.51
                      5                General Unsecured Claims                                                                                                            Accepts
                                                                                                94.87%            5.13%                99.91%             0.09%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
                                                                                                   5                 0             $85,000,000.00         $0.00
   Fusion LLC         4                     Second Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
                                                                                                  15                 3              $2,582,227.85       $1,003.68
                      5                General Unsecured Claims                                                                                                            Accepts
                                                                                                83.33%            16.67%               99.96%             0.04%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
  Fusion MPHC                                                                                      5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
    Group Inc                                                                                    100%               0%                  100%               0%
                                                                                                   0                 1                  $0.00             $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                  0%               100%                  0%               100%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
    Fusion
                                                                                                   5                 0             $85,000,000.00         $0.00
  Management          4                     Second Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
  Services LLC
                                                                                                   0                 1                  $0.00             $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                  0%               100%                  0%               100%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
   Fusion NBS                                                                                      5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
 Acquisition Corp                                                                                100%               0%                  100%               0%
                                                                                                   1                 1                $6,378.48           $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                50.00%            50.00%               99.98%             0.02%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                  100%               0%
    Fusion PM                                                                                      5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
   Holdings Inc                                                                                  100%               0%                  100%               0%
                                                                                                   0                 1                  $0.00             $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                  0%               100%                  0%               100%




                                                                                  Page 2 of 4
                             19-11811-smb     Doc 655            Filed 12/12/19 Entered 12/12/19 16:57:12                        Main Document
                                                                              Pg 9 of 13

                                                                          Fusion Connect, Inc, et al.
                                                                        Exhibit A ‐ Tabulation Summary



                                                                                           Number Accepting   Number Rejecting    AmountAccep ng     AmountRejec ng   Class Voting Result
  Debtor Name        Class                  Class Description                                    %                  %                   %                  %
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
Fusion Telecom of                                                                                  5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
   Kansas LLC                                                                                    100%               0%                   100%              0%
                                                                                                   1                 1                $4,527.03           $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                50.00%            50.00%               99.98%             0.02%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
Fusion Telecom of                                                                                  5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
  Missouri LLC                                                                                   100%               0%                   100%              0%
                                                                                                   1                 1               $19,224.06           $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                50.00%            50.00%               99.99%             0.01%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
Fusion Telecom of                                                                                  5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
  Oklahoma LLC                                                                                   100%               0%                   100%              0%
                                                                                                   1                 1                  $34.11            $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                50.00%            50.00%               97.15%             2.85%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
Fusion Telecom of                                                                                  5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
  Texas Ltd LLP                                                                                  100%               0%                   100%              0%
                                                                                                   2                 1               $63,042.35           $1.00
                      5                General Unsecured Claims                                                                                                            Accepts
                                                                                                66.67%            33.33%               100.00%            0.00%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
                                                                                                   5                 0             $85,000,000.00         $0.00
Fusion Telecom LLC    4                     Second Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
                                                                                                   1                 1                 $131.23            $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                50.00%            50.00%               99.24%             0.76%
                                                                                                  111                0             $572,297,206.69        $0.00
                      3                      First Lien Claims                                                                                                             Accepts
                                                                                                 100%               0%                   100%              0%
   Fusion Texas                                                                                    5                 0             $85,000,000.00         $0.00
                      4                     Second Lien Claims                                                                                                             Accepts
   Holdings Inc                                                                                  100%               0%                   100%              0%
                                                                                                   0                 1                  $0.00             $1.00
                      5                General Unsecured Claims                                                                                                             Rejects
                                                                                                  0%               100%                   0%              100%




                                                                                  Page 3 of 4
                       19-11811-smb     Doc 655            Filed 12/12/19 Entered 12/12/19 16:57:12                        Main Document
                                                                        Pg 10 of 13

                                                                    Fusion Connect, Inc, et al.
                                                                  Exhibit A ‐ Tabulation Summary



                                                                                     Number Accepting   Number Rejecting    AmountAccep ng     AmountRejec ng   Class Voting Result
Debtor Name    Class                  Class Description                                    %                  %                   %                  %
                                                                                            111                0             $572,297,206.69        $0.00
                3                      First Lien Claims                                                                                                             Accepts
                                                                                           100%               0%                  100%               0%
Fusion MPHC
                                                                                             5                 0             $85,000,000.00         $0.00
   Holding      4                     Second Lien Claims                                                                                                             Accepts
                                                                                           100%               0%                  100%               0%
 Corporation
                                                                                             1                 1               $45,034.64           $1.00
                5                General Unsecured Claims                                                                                                             Rejects
                                                                                          50.00%            50.00%              100.00%             0.00%




                                                                            Page 4 of 4
19-11811-smb   Doc 655   Filed 12/12/19 Entered 12/12/19 16:57:12   Main Document
                                      Pg 11 of 13


                                    Exhibit B
                                      19-11811-smb                     Doc 655       Filed 12/12/19 Entered 12/12/19 16:57:12                                          Main Document
                                                                                                  Pg 12 of 13
                                                                                                             Fusion Connect, Inc, et al.
                                                                                              Exhibit B ‐ Report of Ballots Excluded from Tabulation

                              Plan Class
          Debtor               Number                Plan Class Description   Creditor Name                                                              Voting Amount           Accept/Reject                 Reason(s) for Exclusion
      All Applicable              3        First Lien Claims                  Crown Point CLO 4 Ltd.                                                   Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
      All Applicable              3        First Lien Claims                  Crown Point CLO 5 Ltd.                                                   Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
      All Applicable              3        First Lien Claims                  Crown Point CLO 7 Ltd.                                                   Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
      All Applicable              3        First Lien Claims                  Crown Point CLO III, Ltd.                                                Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                 Did not Vote to Accept or Reject the Plan;
      All Applicable              3        First Lien Claims                  Cutwater 2014‐I, LTD                                                     Redacted ‐ Confidential       N/A         Superseded by Later Received Valid Ballot
      All Applicable              3        First Lien Claims                  Cutwater 2014‐II, LTD                                                    Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                 Did not Vote to Accept or Reject the Plan;
       All Applicable             3        First Lien Claims                  Halcyon Loan Advisors Funding 2015‐1 Ltd.                                Redacted ‐ Confidential       N/A         Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  NewMark Capital Funding 2014‐2 CLO Ltd.                                  Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  Telecom Holdings LLC                                                     Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  THL Credit Wind River 2013‐1 CLO Ltd.                                    Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  VC4 Debt Investments (U.S.), L.L.C.                                      Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  VC5 Debt Investments (Cayman), Ltd.                                      Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  Vector Fusion Holdings (Cayman), LTD.                                    Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
       All Applicable             3        First Lien Claims                  Vector Trading (Cayman), L.P.                                            Redacted ‐ Confidential      Accept       Superseded by Later Received Valid Ballot
Fusion BCHI Acquisition LLC       5        General Unsecured Claims           R. Kirby Godsey                                                                  $1,276,336.68        Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           210 N. 6th Street Law office                                                            $286.50       Accept       Superseded by Later Received Valid Ballot
Fusion Cloud Company LLC          5        General Unsecured Claims           ADVANCED TECHNOLOGIES AND SERVICES INC                                               $20,000.00       Accept       Ballot Received after Voting Deadline
Fusion Cloud Company LLC          5        General Unsecured Claims           Affinity Network, Inc. dba ANI Networks                                                   $0.53       Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           Affinity Network, Inc.dba ANI Networks                                               $98,656.13       Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           AYERSVILLE TELEPHONE COMPANY                                                             $12.25        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           BUTLER COUNTY E‐911                                                                   $1,001.88       Accept       Ballot Received after Voting Deadline
Fusion Cloud Company LLC          5        General Unsecured Claims           CALLINIZE, INC.                                                                       $5,100.00       Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           COMPUTER TECHNOLOGY SOLUTIONS                                                           $662.27       Accept       Superseded by Later Received Valid Ballot
 Fusion Cloud Services LLC        5        General Unsecured Claims           COMPUTER TECHNOLOGY SOLUTIONS                                                           $662.27       Accept       Superseded by Later Received Valid Ballot
 Fusion Cloud Services LLC        5        General Unsecured Claims           EMERGING SOLUTIONS                                                                     $878.66        Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           Hervey‐Barlow Specilaty Contractors                                                    $638.60         N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           J PATRICK & ASSOCIATES INC                                                           $17,100.00        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           JORDAN ASSOCIATES INTEGRATED SYSTEM INC                                                  $32.99       Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           Kent County Credit Union                                                               $132.96         N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           MANUEL BECERRA                                                                           $56.28       Accept       Ballot Received after Voting Deadline
Fusion Cloud Company LLC          5        General Unsecured Claims           Martplan Insurance Agency ‐ El Monte                                                  $2,720.00        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           NETWORK INTELLIGENCE                                                                 $78,338.32        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           NORTH CENTRAL TELEPHONE                                                                  $55.21        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           PEACHTREE MOVERS                                                                     $13,212.41       Accept       Superseded by Later Received Valid Ballot
Fusion Cloud Company LLC          5        General Unsecured Claims           Rock & Associates Consulting LLC                                                          $1.00        N/A         Did not Vote to Accept or Reject the Plan
Fusion Cloud Company LLC          5        General Unsecured Claims           ROCK AND ASSOCIATES CONSULTING LLC                                                      $213.48        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           ROCK AND ASSOCIATES CONSULTING LLC                                                      $317.09        N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           SAN LUIS VALLEY BOARD OF COOPERATIVE EDUCATIONAL SERVICES                               $173.84        N/A         Did not Vote to Accept or Reject the Plan
                                                                                                                                                                                                 Did not Vote to Accept or Reject the Plan; Ballot
 Fusion Cloud Services LLC        5        General Unsecured Claims           STANELLE LTD                                                                            $72.00         N/A         Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           THE CENTER FOR ENDOSCOPY INC                                                          $494.05         Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           THE MILTON AGENCY                                                                     $950.37          N/A         Did not Vote to Accept or Reject the Plan
 Fusion Cloud Services LLC        5        General Unsecured Claims           TRINITY PRESS                                                                         $758.99         Accept       Ballot Received after Voting Deadline
 Fusion Cloud Services LLC        5        General Unsecured Claims           VELOCITY BILLING DEPARTMENT                                                         $41,083.69        Accept       Ballot Received after Voting Deadline
Fusion Communications LLC         5        General Unsecured Claims           90 NEW MONTGOMERY PARTNERS                                                            $300.00         Accept       Ballot Received after Voting Deadline
Fusion Communications LLC         5        General Unsecured Claims           UNIVERSITY CHURCH OF CHRIST                                                           $551.54         Accept       Ballot Received after Voting Deadline
    Fusion Connect Inc            5        General Unsecured Claims           Akins Insurance & Financial Services, Inc                                             $399.63          N/A         Did not Vote to Accept or Reject the Plan
                                                                                                                                                                                                 Did not Vote to Accept or Reject the Plan;
    Fusion Connect Inc            5        General Unsecured Claims           Bright Future Foundation                                                              $198.27          N/A         Superseded by Later Received Valid Ballot
    Fusion Connect Inc            5        General Unsecured Claims           Children's Wish Foundation International                                              $757.15         Accept       Ballot Received after Voting Deadline
    Fusion Connect Inc            5        General Unsecured Claims           Genova, Angelo J.                                                                   $12,500.00        Accept       Not a Record Date Holder
    Fusion Connect Inc            5        General Unsecured Claims           Hampton First Baptist Church                                                            $86.50         N/A         Did not Vote to Accept or Reject the Plan




                                                                                                                    Page 1 of 2
                                          19-11811-smb                    Doc 655      Filed 12/12/19 Entered 12/12/19 16:57:12                                       Main Document
                                                                                                    Pg 13 of 13
                                                                                                                Fusion Connect, Inc, et al.
                                                                                                 Exhibit B ‐ Report of Ballots Excluded from Tabulation

                                  Plan Class
            Debtor                 Number               Plan Class Description   Creditor Name                                                            Voting Amount        Accept/Reject                 Reason(s) for Exclusion
      Fusion Connect Inc              5        General Unsecured Claims          Hampton First Baptist Church                                                         $86.50      Accept       Superseded by Later Received Valid Ballot
      Fusion Connect Inc              5        General Unsecured Claims          Human Resource Strategies, Inc.                                                   $1,253.73      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          iPortalis Inc                                                                     $9,994.14       N/A         Did not Vote to Accept or Reject the Plan
      Fusion Connect Inc              5        General Unsecured Claims          iPortalis Inc                                                                     $9,994.14       N/A         Did not Vote to Accept or Reject the Plan
      Fusion Connect Inc              5        General Unsecured Claims          LANGDALE HONDA KIA                                                                $1,785.35      Accept       Superseded by Later Received Valid Ballot
      Fusion Connect Inc              5        General Unsecured Claims          LANGDALE HONDA KIA                                                                $1,785.35      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          MEMORYBLUE, INC                                                                   $9,250.00      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          MILLER ISAR, INC.                                                                $10,551.58      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          Mission Communications LLC                                                        $1,870.20      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          NeoNova Network Services LLC                                                     $13,517.67       N/A         Did not Vote to Accept or Reject the Plan
      Fusion Connect Inc              5        General Unsecured Claims          Rock & Associates Consulting LLC (1106‐MP)                                          $267.28       N/A         Did not Vote to Accept or Reject the Plan
      Fusion Connect Inc              5        General Unsecured Claims          Top Knobs USA, Inc.                                                               $1,225.25      Accept       Ballot Received after Voting Deadline
      Fusion Connect Inc              5        General Unsecured Claims          Weeks Lerman Grp LLC                                                              $3,242.86      Accept       Superseded by Later Received Valid Ballot
          Fusion LLC                  5        General Unsecured Claims          CareTech Solutions                                                                $3,097.21      Accept       Superseded by Later Received Valid Ballot
          Fusion LLC                  5        General Unsecured Claims          Frontier Digital                                                                      $1.00      Reject       Ballot Received after Voting Deadline
          Fusion LLC                  5        General Unsecured Claims          Intrinsic4D, LLC                                                                    $211.22       N/A         Did not Vote to Accept or Reject the Plan
          Fusion LLC                  5        General Unsecured Claims          Nex5, Inc. Dba Onsite                                                                 $1.00       N/A         Did not Vote to Accept or Reject the Plan
          Fusion LLC                  5        General Unsecured Claims          Stauffer Technologies Inc.                                                            $1.00      Reject       Ballot Received after Voting Deadline
                                                                                                                                                                                               Did not Vote to Accept or Reject the Plan; Ballot
           Fusion LLC                 5        General Unsecured Claims          STONEBRIDGE COUNTRY CLUB                                                          $3,000.00       N.A         Received after Voting Deadline
           Fusion LLC                 5        General Unsecured Claims          The TPM Group LLC                                                                     $1.00       N/A         Did not Vote to Accept or Reject the Plan
Fusion Telecom of Texas Ltd LLP       5        General Unsecured Claims          Memorial 610 Animal Hospital                                                       $418.54       Accept       Ballot Received after Voting Deadline
      Fusion Telecom LLC              5        General Unsecured Claims          Affinity Network, Inc. dba ANI Networks                                          $33,807.82      Accept       Ballot Received after Voting Deadline




                                                                                                                       Page 2 of 2
